DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3–9 are allowed. Claims 1, 3, 6, and 8 have been amended, claims 4–5, 7 remain original or previously presented, claim 2 is cancelled, and claim 9 is new in the amendment filed by Applicant on August 18th, 2022.
In the interest of compact prosecution, an interview was conducted with Applicant to distinguish claim 1 over the prior art of record . Please refer to the Interview Summary of August 24th, 2022 for further details.

Response to Amendment
Applicant's amendments to claims 1, 3, 6, and 8 and new claim 9 filed on August 18th, 2022 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
The claim interpretation of claim 8 under 35 U.S.C. 112(f) and corresponding 112(a) and (b) rejections are withdrawn in view of the amendments.
The rejection of claim 3 under 35 U.S.C. §112(b) is withdrawn in view of the amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Kyoko C. Makino on August 24th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 of the application is hereby amended as follows: 
1. (Currently Amended) A touch panel comprising: 
a sense electrode including a first sense electrode and a second sense electrode, the sense electrode having a rectangular outer shape extending in a first direction; and 
a drive electrode including a first drive electrode having a shielding property against electric field components, the drive electrode having a rectangular outer shape extending in a second direction intersecting with the first direction on the sense electrode, 
the first drive electrode being a solid electrode and positioned covering at least a part of the first sense electrode in a planar view in which the sense electrode is viewed from the drive electrode and being capacitively coupled with the first sense electrode and the second sense electrode when one kind of drive signal is applied from outside, wherein 
the drive electrode further including a second drive electrode having a rectangular outer shape and being disposed in a position opposite to the first sense electrode and the second sense electrode, 
the second drive electrode being a metal mesh electrode formed by wiring thin metal wires, and 
the first drive electrode being layered on the second drive electrode.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a first solid drive electrode layered on a second mesh-type drive electrode, that are both positioned opposite a first sense electrode and a second sense electrode, wherein the first drive electrode covers at least a part of the first sense electrode, in combination with all other limitations.
The closest prior arts Coulson and Sun teach first drive electrodes layered on second drive electrodes and covering sense electrodes at least in part, but there is no teaching or suggestion to differentiate between the first and second drive electrodes by making one mesh-type and the other solid. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628